                                          Case 5:20-cv-04828-VKD Document 25 Filed 02/11/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     SHELBY GAIL HEIFETZ,                                 Case No. 20-cv-04828-VKD
                                                         Plaintiff,
                                   9
                                                                                              ORDER TO SHOW CAUSE RE
                                                  v.                                          SETTLEMENT
                                  10

                                  11     TULLY 76 SERVICE CORP., et al.,
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Court having been informed that the parties have settled this dispute, all previously

                                  15   scheduled deadlines and appearances are vacated.

                                  16          On or before April 12, 2021, the parties shall file a dismissal pursuant to Fed. R. Civ. P.

                                  17   41(a). Rule 41(a)(1) permits a plaintiff to voluntarily dismiss a case without a court order (i) by

                                  18   notice if the defendants have not filed an answer or motion for summary judgment, or (ii) by

                                  19   stipulation signed by all parties who have appeared.

                                  20          If a dismissal is not filed by the specified date, then the parties shall appear in Courtroom

                                  21   2, 5th Floor, 280 South First Street, San Jose, California 95113 on April 20, 2021 at 10:00 a.m.

                                  22   and show cause, if any, why the case should not be dismissed pursuant to Fed. R. Civ. P. 41(a).

                                  23   Additionally, the parties shall file a statement in response to this Order to Show Cause no later

                                  24   than April 13, 2021 advising as to (1) the status of the activities of the parties in finalizing

                                  25   settlement; and (2) how much additional time, if any, is requested to finalize the settlement and

                                  26   file the dismissal. If a dismissal is filed as ordered, the Order to Show Cause hearing will be

                                  27

                                  28
                                          Case 5:20-cv-04828-VKD Document 25 Filed 02/11/21 Page 2 of 2




                                   1   automatically vacated and the parties need not file a statement in response to this Order.

                                   2          IT IS SO ORDERED.

                                   3   Dated: February 11, 2021

                                   4

                                   5
                                                                                                    VIRGINIA K. DEMARCHI
                                   6                                                                United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
